      ~~
                         ~~




 1

 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9 CATHERINE M. BANOS,                         Case No.: 2:17-cv-09076-JEM
10               Plaintiff,                                 ORDER AWARDING
                                              EQUAL ACCESS TO JUSTICE ACT
11         vs.                                ATTORNEY FEES AND EXPENSES
                                              PURSUANT TO 28 U.S.C. § 2412(d)
12 NANCY A. BERRYHILL, Acting                 AND COSTS PURSUANT TO 28
   Commissioner of Social Security,           U.S.C. § 1920
13
             Defendant
14
15
16         Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20 awarded subject to the terms of the Stipulation.
if b■ DATE: ~j~~ L ~'~--~ ~ ~
~~~
                              T    H       L J    E MCDERM TT
23                                  D STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
